DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III in the reply filed on 02/28/2022 is acknowledged.  The traversal is on the ground(s) that the process of Invention I closely correlates to elements of the product of Invention II, the process of Invention III closely correlates to the elements of the product of Invention II, and the office has failed to identify any mutually exclusive features between Inventions I and III. 
After further consideration the election requirement between Inventions I and III is being withdrawn and claims 1-8 of Invention I will be examined along with elected claims 15-20 of Invention III.
The traversal of the restriction requirement between Inventions I and II, and II and III is not found persuasive because Invention II is distinct from Inventions I and III. Invention II is considered to be distinct from Inventions I and III because Inventions I and III can be practiced with another materially different product. In the instant cases Inventions I and III can be performed by a generic computer/processing system not specifically related to acquiring ultrasound images as previously recited in the restriction requirement. Inventions I and III further do not require the ultrasound or elastography images be acquired by the system performing the respective methods and therefore do not need to be performed using an ultrasound system. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
Claim 1 recites “automatically determining an A/B ratio of a region of interest (ROI) via an A/B ratio model that is trained to output the A/B ratio using a B-mode image of the ROI and an elastography image of the ROI as inputs”.
The limitation of determining an A/B ratio of a region of interest, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “via an A/B ratio model” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via an A/B ratio model” language, “determining” in the context of this claim encompasses the user reviewing a B-mode image of the ROI and an elastography image of the ROI and determining an A/B ratio using what is observed in the images. Specifically the A/B ratio is just a ratio of widths or areas of the respective ROIs (as cited in [0045] of the present applications specification) which can be determined by looking at the images and manually measuring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. While the step must be done “via an A/B ratio model”, i.e. using a computer software, merely doing something on a computer does not save it from being an abstract idea, assuming that the step could otherwise be done in one’s head.
The judicial exception is not integrated into a practical application. The additional step of claim 1 is a displaying step. The displaying of the A/B ratio is recited such that it amounts to no more than mere instruction to output the result of the calculation on a generic computer element, the outputted data is not being used in any specific way. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 2 further limits the determining of the A/B ratio by having the ratio be of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image which under its broadest reasonable interpretation is considered to be a mathematical concept and/or calculation which can be performed mentally or by hand and is therefore considered an abstract idea. The claim does not recite additional elements beyond these abstract ideas.
Claim 3 further limits the mathematical calculation recited in claim 2. 
Claim 4 further limits the provided elastography image of claim 1 by providing examples of images that can be provided. The claim does not recite additional elements.
Claim 5 further limits the provided elastography image of claim 1 by providing examples of images that can be provided. The claim does not recite additional elements.
Claims 6 and 7 recite the additional element of adjusting a transparency and/or gain of the elastography image which is seen as data gathering and is well-understood, routine, and conventional activity in the field. Adjusting a transparency and/or gain of the elastography image is widely known within the art,  as evidenced by Dietrich et al. (“Strain Elastography – How To Do It?”, Subsection “Color Map” on pg. E139, “elastograms are usually imaged as color maps superimposed on the B-mode image…the color map transparency relative the B-mode image can be selected by adjusting the ‘blend’ and is given on screen as a percentage”).
Claim 8 recites the additional abstract idea of “storing the A/B ratio in memory” which can be done mentally or by hand. The claim does not recite any additional elements beyond these abstract ideas.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “an A/B ratio” which is considered indefinite. It is unclear to the examiner based on the context of the claim what the A and B in A/B ratio represent as they are not common terms used in the art and they are not defined in the claim.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Menezes et al. (“Correlation of Strain Elastography with Conventional Sonography and FNAC/Biopsy”, hereinafter Menezes).
Regarding claim 1, Menezes teaches a method (Abstract) comprising: 
automatically determining an A/B ratio of a region of interest (ROI) via an A/B ratio model (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area ratio was then automatically calculated by an embedded software program in the ultrasound unit” the software program is considered to be the model)  that is trained to output the A/B ratio using a B-mode image of the ROI and an elastography image of the ROI as inputs (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”; based on the area ratio equaling 2.25 in fig. 1e on pg. 6, the area ratio was calculated using the equation: Area ratio =A1/A2, where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode); and 
displaying the A/B ratio on a display device (fig. 1e on pg. 6 shows that the area ratio is displayed on the display, the device that contains the display is considered to be the display device).
Regarding claim 2, Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the A/B ratio is a ratio of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation: Area ratio =A1/A2, where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode).
Regarding claim 3, Menezes teaches the method of claim 2, as set forth above. Menezes further teaches wherein automatically determining the A/B ratio of the ROI via the A/B ratio model comprises: 
identifying a first border of the ROI in the elastography image via the A/B ratio model and determining the first area of the ROI in the elastography image based on the identified first border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the elastogram is considered to be the first border and the area of the lesion determined for the elastogram is considered the first area of the ROI in the elastography image); 
identifying a second border of the ROI in the B-mode image via the A/B ratio model and determining the second area of the ROI in the B-mode image based on the identified second border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border identified on the B-mode image is considered to be the second border and the area of the lesion determined for the B-mode image is considered the second area of the ROI in the B-mode image); and 
determining the A/B ratio from the first area and the second area border (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image).
Regarding claim 4, Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the elastography image is a shear-wave elastography image or a strain elastography image (The materials and methods section of the abstract discloses the lesion were evaluated using strain elastography making the elastography image a strain elastography image).
Regarding claim 5, Menezes teaches the method of claim 1, as set forth above. Menezes further teaches the elastography image includes the B-mode image and an overlay on the B-mode image, the overlay including elastography information indicating measured stiffness of tissue imaged in the B-mode image (fig. 1b on pg. 6 shows the B-mode images and the elastography images side by side where the elastography image contains a color overlay that is used to evaluate the elastography image. Subsection “elastography score” on pg. 6, The color correlates to an amount of strain which is representative of the elasticity of the tissue, elasticity is seen as the same as stiffness).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Zhang et al. (“Dual-mode artificially-intelligent diagnosis of breast tumours in shear-wave elastography and B-mode ultrasound using deep polynomial networks”, hereinafter Zhang).
Regarding claim 6, Menezes teaches the method of claim 1, as set forth above. Menezes does not specifically teach prior to entering the elastography image as input to the A/B ratio model, adjusting a transparency and/or a gain of the elastography image.
However,
Zhang in a similar field of endeavor teaches prior to entering the elastography image as input to the model, adjusting a transparency and/or a gain of the elastography image (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally fig. 2 shows that the pure SWE image 2d is less transparent than the composite SWE image 2b. The newly obtained image is considered the processed elastography image. The subtraction is performed during preprocessing and is therefore performed before the image is inputted into the extraction model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Menezes to have prior to entering the elastography image as input to the A/B ratio model, adjusting a transparency and/or a gain of the elastography image. The motivation to apply the known technique of prior to entering the elastography image as input to the model, adjusting a transparency and/or a gain of the elastography image of Zhang to the method of Menezes would be to allow for the predictable results of analyzing an elastography image that is not obstructed by the B-mode image underneath.
Regarding claim 7, Menezes in view of Zhang teaches the method of claim 6, as set forth above. Zhang further teaches adjusting the transparency and/or the gain of the elastography image comprises adjusting the transparency to a minimum transparency and adjusting the gain to a maximum gain (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the amount of B-mode image visible through the pure SWE image is minimized thereby effectively minimizing the transparency of the pure SWE image.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes in view of Winnick (US 20090203986).
Regarding claim 8, Menezes teaches the method of claim 1, as set forth above. Menezes does not specifically teach storing the A/B ratio in memory as part of a patient exam.
However,
Winnick in a similar field of endeavor teaches storing data in a memory as part of a patient exam ([0002], “the invention relates to medical diagnostics, particularly to devices which gather and store data obtained from direct examination of a patient”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed Menezes to store the A/B ratio in memory as part of a patient exam. The motivation to apply the known technique of storing data in a memory as part of a patient exam of Winnick to the method of Menezes would be to allow for the predictable results of accessing the data at a later time.


Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ((“Dual-mode artificially-intelligent diagnosis of breast tumours in shear-wave elastography and B-mode ultrasound using deep polynomial networks”, hereinafter Zhang) in view of Menezes et al. (“Correlation of Strain Elastography with Conventional Sonography and FNAC/Biopsy”, hereinafter Menezes).
Regarding claim 15, Zhang teaches a method for an ultrasound system (Abstract and fig. 1), comprising; 
receiving a request to determine a feature of a region of interest (ROI) of an elastography image (section 2, pg. 2 and fig. 1, by initiating the method outlined in fig. 1 the method is receiving a request to determine a feature of a region within the elastography image. Where the SWE image is the elastography image and the tumor region is the region of interest. Additionally, the abstract on pg. 1 discloses image features are being extracted), the elastography image including an underlying B-mode image and an overlay on the B-mode image (section 2.1, pg. 2, para. 2, “the SWE image was displayed as a composite color image, which was a transparent color image names the pure SWE image superimposed on the background of the grayscale B-mode image (fig. 2B)”), the overlay including elastography information of tissue imaged in the B-mode image (section 1, pg. 1, para. 3, “the SW imaging system often provides dual-model visualization of breast tumors consisting of both a B-mode image and an elastogram” the elastogram contains the elastography information) and measured by an ultrasound probe of the ultrasound system (subsection 2.1, pg. 2, para. 1 discloses “the ultrasound examination was conducted with the Aixplorer system equipped with a 4-15MHz linear array broadband probe” meaning the system obtained the images using an ultrasound probe); 
upon receiving the request, adjusting a transparency of the overlay of the elastography image to generate a processed elastography image (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally fig. 2 shows that the pure SWE image 2d is less transparent than the composite SWE image 2b. The newly obtained image is considered the processed elastography image); 
entering the processed elastography image and the underlying B-mode image as inputs to a model trained to output the feature based on the processed elastography image and the underlying B-mode image (fig. 1 shows that the B-mode and SWE images are being entered into the model represented by steps (i)-(iv) of fig. 1. and subsection 2.4, pg. 4, para. 7 discloses “the output of the network was a basis F, which was a new set of features combining SWE and B-mode characteristics”).
Zhang does not specifically teach the feature being determined is an A/B ratio based on the processed elastography image and the underlying B-mode image; and outputting the A/B ratio for display on a display device.
However,
Menezes in a similar field of endeavor teaches determining an A/B ratio based on the elastography image and the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”; based on the area ratio equaling 2.25 in fig. 1e on pg. 6 the area ratio was calculated using the equation Area ratio =A1/A2 where A1 is the area of the lesion on the elastogram and A2 is the area of the lesion on the B mode); and 
outputting the A/B ratio for display on a display device (fig. 1e on pg. 6 shows that the area ratio is displayed on the display, the device that contains the display is considered to be the display device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang to have the feature being determined be an A/B ratio based on the processed elastography image and the underlying B-mode image; and output the A/B ratio for display on a display device. The motivation to make this modification is in order to determine whether the lesion is malignant or benign, as recognized by Menezes (pg. 8, sections “area ratios of the target lesions” and “diagnostic performance of the interpretation criteria for elastography” para. 3).
	
Regarding claim 16, Zhang in view of Menezes teaches the method of claim 15, as set forth above. Zhang further teaches the request comprises receiving the request while the elastography image is displayed on the display device, the elastography image displayed with the overlay at a first transparency (fig. 2 and subsection 2.1 on pg. 2 discloses the SWE image was displayed on the display as the pre-processing step began meaning the SWE image was being displayed when the method of fig. 1 was being initiated. Para. 2 of subsection 2.1 discloses the SWE image was displayed as a transparent color image which is seen in fig. 2b, the transparency of the SWE image seen in fig. 2b is considered the first transparency).
Regarding claim 17, Zhang in view of Menezes teaches the method of claim 15, as set forth above. Zhang further teaches adjusting the transparency comprises adjusting the transparency from the first transparency to a second transparency, the first transparency being higher than the second transparency (Subsection 2.1, pg. 2, para. 3, discloses “the pure SWE image (Fig. 2d) was derived by subtracting the B-mode grayscale image (fig. 2c) from the composite SWE image (fig. 2b)” by subtracting the B-mode image from the background of the composite SWE image the color image is becoming less transparent. Additionally, fig. 2 shows that in fig. 2b the SWE image is shown having a first higher transparency based on the fact more of the B-mode image in the background is visible and after the subtracting the SWE image in fig. 2d is shown having a lower transparency because less of the B-mode image in the background is visible).
Regarding claim 18, Zhang in view of Menezes teaches the method of claim 15, as set forth above. Menezes further teaches the A/B ratio is a ratio of a first area of the ROI in the elastography image to a second area of the ROI in the B-mode image (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image” the lesion is considered to be the ROI and the lesion area in the elastogram is considered the first area and the lesion area in the B-mode image is considered the second area).
Regarding claim 19, Zhang in view of Menezes teaches the method of claim 15, as set forth above. Zhang further teaches the model is trained to identify and segment the ROI in the B-mode image to determine the second area (subsection 2.2, pg. 1, para. 1 discloses the boundaries of the tumor in the B-mode image were delineated which is the same as identifying and segmenting and  subsection 2.3, pg. 2, para. 1 discloses the area of the tumor in the B-mode image was determined).
Menezes further teaches the model is trained to identify and segment the ROI in the elastography image to determine the first area (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “the area of the lesion was measured on the elastogram and the corresponding B mode image using the automated border detection and measurement incorporated in the machine” the border detection is seen as the same as the identifying and segmenting of the ROI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Zhang in view of Menezes to have the model be trained to identify and segment the ROI in the elastography image. The motivation to apply the known technique of having a model be trained to identify and segment the ROI in the elastography image of Menezes to the method of Zhang in view of Menezes would be to allow for the predictable results of producing a more accurate A/B ratio because the area of the ROI in the elastography image is not always the same as the area of the ROI in the B-mode image. 
Regarding claim 20, Zhang in view of Menezes teaches the method of claim 15, as set forth above. Zhang further teaches receiving the request to determine the feature of the ROI comprises receiving a request to determine a feature of a lesion, the lesion imaged in the elastography image and the B-mode image (subsection 2.3, pg. 2, para. 1, discloses “features of breast tumors were extracted” a tumor is considered to be a lesion). As set forth above, Menezes teaches it is well known in the art to determine the determined feature is an A/B ratio of the ROI. Menezes additionally teaches it is well known to determine an A/B ratio of a lesion (Section “ratio of size compared to B-mode imaging” on pg. 7 discloses “to calculate the area ratio the area of the lesion was measured on the elastogram and the corresponding B mode image”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                            

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791